            Case 1:20-cv-06274-LAK Document 1 Filed 08/10/20 Page 1 of 4




 PROSKAUER ROSE LLP
 Michael T. Mervis
 Timothy Q. Karcher
 Eleven Times Square
 New York, NY 10036-8299
 Tel.: (212) 969-3000

 Attorneys for Defendants-Appellants


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                         :
                                                               :
                                                               :
         TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                               :   Case No. 16-10407 (SMB)
                                                               :   (Jointly Administered)
                                    Debtors.                   :
---------------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7                               :
Trustee for the Estates of TransCare                           :
Corporation, et al.,                                           :
                                                               :
                                    Plaintiff,                 :
                                                               :   Adv. Proc. No. 18-1021 (SMB)
                  - against -                                  :
                                                               :
LYNN TILTON, PATRIARCH PARTNERS                                :
AGENCY SERVICES, LLC, PATRIARCH                                :
PARTNERS, LLC, PATRIARCH PARTNERS                              :
MANAGEMENT GROUP, LLC, ARK II CLO                              :
2001-1 LIMITED, TRANSCENDENCE                                  :
TRANSIT, INC., and TRANSCENDENCE                               :
TRANSIT II, INC.,                                              :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------x

                                           NOTICE OF APPEAL
            Case 1:20-cv-06274-LAK Document 1 Filed 08/10/20 Page 2 of 4




Part 1: Identify the Appellant(s)

       1.      Name(s) of appellants: Patriarch Partners Agency Services, LLC, Transcendence

Transit, Inc., Transcendence Transit II, Inc., and Ark II CLO 2001-1 Limited (collectively,

“Defendants-Appellants”).

       2.      Position of appellants in the adversary proceeding that is the subject of this

appeal: Defendants.

Part 2: Identify the subject of this appeal

       1.      Describe the judgment, order or decree appealed from: Defendants-Appellants,

by their undersigned counsel, hereby appeal under 28 U.S.C. § 158(a) and Federal Rules of

Bankruptcy Procedure 8002 and 8003, from the judgment entered against Defendants-Appellants

by the United States Bankruptcy Court for the Southern District of New York on July 15, 2020 [Dkt.

No. 141] (the “Judgment”) (annexed hereto as Exhibit A), pursuant to the Post-Trial Findings of

Fact and Conclusions of Law of the United States Bankruptcy Court for the Southern District of New

York, dated July 6, 2020 [Dkt. No. 138] (annexed hereto as Exhibit B), with respect to Counts 7,

10, and 11 of Plaintiff-Appellee’s Amended Complaint.

       2.      State the date on which the judgment, order, or decree was entered: the

Judgment was entered on Wednesday, July 15, 2020.

Part 3: Identify the other parties to the appeal

       The relevant parties to the judgment, order, or decree appealed from, and the names,

addresses, and telephone numbers of their respective attorneys are as follows:




                                                   2
          Case 1:20-cv-06274-LAK Document 1 Filed 08/10/20 Page 3 of 4




                      Parties                                           Attorneys
 Plaintiff-Appellee:                                 Bijan Amini
 Salvatore LaMonica (Chapter 7 Trustee)              Avery Samet

                                                     Amini LLC
                                                     131 West 35th St., 12th Floor
                                                     New York, NY 10001
                                                     Tel: (212) 490-4700
 Defendants-Appellants:                              Michael T. Mervis
 Patriarch Partners Agency Services, LLC             Timothy Q. Karcher
 Transcendence Transit, Inc.
 Transcendence Transit II, Inc.                      Proskauer Rose LLP
 Ark II CLO 2001-1 Limited                           11 Times Square
                                                     New York, NY 10036
                                                     Tel: (212) 969-3000


Part 4: Not Applicable (No BAP in this District)

Part 5: Signature

Dated: July 27, 2020
       New York, New York
                                                 Respectfully submitted,

                                                 PROSKAUER ROSE LLP

                                                 By: /s/ Michael T. Mervis
                                                    Michael T. Mervis
                                                    Timothy Q. Karcher
                                                    Eleven Times Square
                                                    New York, NY 10036-8299
                                                    Tel.: (212) 969-3000
                                                    Fax: (212) 969-2900
                                                    Email: mmervis@proskauer.com
                                                           tkarcher@proskauer.com

                                                   Attorneys for Defendants-Appellants




                                             3
          Case 1:20-cv-06274-LAK Document 1 Filed 08/10/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of July 2020, a true and correct copy of the foregoing

was filed with the Clerk of Court using the CM/ECF system, which will send a notice of such

filing to the Chapter 7 Trustee’s counsel and the interested parties registered to receive ECF

notification from the court.



                                                             /s/ Michael T. Mervis
                                                             Michael T. Mervis
